Case: 21-50784     Document: 00516258890         Page: 1     Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 29, 2022
                                  No. 21-50784
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cornelius Tywarren Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:13-CR-138-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Cornelius Tywarren Wilson, federal prisoner # 18730-380, appeals
   the denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release. Wilson contends that the district court abused its discretion by
   denying his motion without requiring a response from the Government. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50784       Document: 00516258890         Page: 2    Date Filed: 03/29/2022




                                    No. 21-50784


   further argues that the district court failed to address all the factors that he
   argued weighed in favor of a finding that extraordinary and compelling
   reasons justified relief.
          Although the district court did not specifically address each argument
   made by Wilson, there is no indication that the district court did not consider
   them. See Rita v. United States, 551 U.S. 338, 356 (2007) (holding that an
   opinion does not necessarily have to respond to every argument); see also
   United States v. Chavez-Meza, 138 S. Ct. 1959, 1965 (2018). In addition to
   denying Wilson’s motion on the basis that extraordinary and compelling
   reasons did not warrant relief, the district court concluded that a balancing of
   the 18 U.S.C. § 3553(a) sentencing factors did not weigh in favor of reducing
   Wilson’s 360-month sentence. See United States v. Chambliss, 948 F.3d 691,
   693-94 (5th Cir. 2020); § 3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C).
   Wilson’s failure to challenge this determination on appeal defeats his
   challenge to the district court’s denial of his motion. See Ward v. United
   States, 11 F.4th 354, 360-62 (5th Cir. 2021); see also Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Further, Wilson’s argument that the district court abused its
   discretion in denying his motion without a response from the Government is
   unavailing. See § 3582(c)(1)(A); Ward, 11 F.4th at 361. Accordingly, the
   judgment of the district court is AFFIRMED. See Chambliss, 948 F.3d at
   693.




                                          2